11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Terri Lee Rawson
Appellant
Vs.                   No. 11-01-00128-CR B Appeal from Collin County
State of Texas
Appellee
 
Appellant has filed in this court a motion to
dismiss her appeal.  In her motion,
appellant states that appellate counsel has explained the consequences of
withdrawing her appeal and that she has decided to withdraw her appeal.  The motion is signed by both appellant and
her attorney.  TEX.R.APP.P. 42.2.  The motion is granted.
The appeal is dismissed.
 
PER CURIAM
 
September 13, 2001
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.